Citation Nr: 1434522	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to a disability rating in excess of 10 percent prior to July 12, 2010, and in excess of 20 percent beginning July 12, 2010, for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for wrist malfunction and continued a 10 percent disability rating for degenerative joint disease of the lumbar spine.

In a July 2013 rating decision, the RO increased the Veteran's disability rating for degenerative joint disease of the lumbar spine to 20 percent, effective July 12, 2010, the date of the VA examination reflecting that his disability met the criteria for a higher rating.  The Veteran has not expressed satisfaction with the higher rating. This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  See VA examination reports, November 2009, June 2013.  These records are not part of the claims file, and may be relevant to the Veteran's claims on appeal. As such records should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

The Veteran also claims that he has current wrist disability that is related to the wear and tear of his military occupational specialty as a motor vehicle mechanic in service.  A VA examination to determine the nature and etiology of any wrist disability has not been accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from SSA a copy of any disability determinations concerning the Veteran, as well as copies of all medical records underlying any such determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, provide the Veteran with a VA examination by a physician to determine the nature and etiology of any wrist disability.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

For each wrist disability found, the examiner should opine as to whether it is as likely as not (50 percent probability or greater) that it had its clinical onset in service or is otherwise related to active duty.  If arthritis is found, the examiner should comment as to whether it was manifested to a compensable degree within the first post service year.  
  
The examiner should review the service treatment records, which do not reflect the presence of chronic wrist disability and the separation examination report that did not reveal findings or complaints of wrist pathology.  The examiner should provide reasons for the opinions that take into account the Veteran's reports.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.


3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



